1

2

3
                                  UNITED STATES DISTRICT COURT
4
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                             1:18-cr-00207-LJO-EPG
7                                Plaintiff,                 ORDER DENYING MOTION TO
                                                            SEVER AS PREMATURE
8                        v.
                                                            (ECF NO. 235)
9     LORENZO AMADOR,
10
                                 Defendant.
11

12

13          The Court has received and reviewed Defendant Lorenzo Amador's Motion to Sever. ECF No.

14 235. Most of the motion simply cites general severance law. When counsel arrives at the reason for the

15 motion at page 3, lines 15-22, it is clear that the motion is made prematurely. It is DENIED.

16

17 IT IS SO ORDERED.

18      Dated:    October 30, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

                                                        1
